07/07/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0273


                                      DA 20-0273
                                   _________________

 CITY OF HARDIN,

              Plaintiff and Appellee,

       v.                                                             ORDER

 JAIME ACEVES, JR.,

              Defendant and Appellant.
                                _________________

       The record was filed for purposes of this appeal on May 13, 2020. Nothing further
has been filed, and the opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than August 7, 2020. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                      July 7 2020